Citation Nr: 1422254	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1980 to September 1980, with additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record.  In June 2011, the Board remanded the current issue for further evidentiary development.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that exposure to weapons fire during service, particularly during her period of ACDUTRA for basic training, caused her current bilateral hearing loss.  The Board finds that additional development is necessary prior to adjudicating the Veteran's claim.

The Board previously remanded this issue so that the Veteran could be afforded a VA audiological examination.  The examination was conducted in August 2011, at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and opined that her hearing loss was less likely than not related to her period of ACDUTRA.  In support of the negative opinion, the examiner stated that audiological measures obtained during the relevant time period confirmed normal auditory thresholds in both ears.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As a result, the Board finds that an addendum VA opinion is necessary.

On remand, the Veteran should be given another opportunity to identify any additional providers who have treated her for hearing loss after service, and to complete authorization forms to enable VA to attempt to obtain relevant records from all identified providers.  Any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity to identify any private providers who treated her for bilateral hearing loss, specifically including any treatment received in the late 1980s.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain any relevant VA treatment records from the Washington VA Medical Center dated from January 2011 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the VA examiner who conducted the August 2011 VA examination, if available.  Following review of the claims file and the August 2011 examination report, the examiner should explain the medical basis for his conclusion that the Veteran's hearing loss is less likely than not related to her period of ACDUTRA from May to September 1980.  Specifically, the examiner should explain why the Veteran's current hearing loss is not simply a delayed reaction to the noise exposure experienced in service in 1980.  

If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  If the original examiner is not available, the claims file should be provided to another audiologist to obtain the requested opinion. 

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



